ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The soundness of the conclusion reached on the subject of ownership and variance is challenged. It is to be observed from the statement made in the original opinion (which reflects the record as understood by the writer), that the property was not in the actual possession of either Steele or Colley. It is conceived that the relationship of each of them was such as warranted the naming of either of them as the owner. Citing many precedents, Mr. Branch, in his Ann. Tex. P. C., sec. 2434, says: “Where property is owned — either as general or special owners — in common or jointly by two or more persons, the ownership may be alleged to be in all or either of them..”
The announcement mentioned is in accord with the statute, article 402, C. C. P., 1925. Further on the subject, see Mass v. State (Texas Crim. App.), 81 S. W., 46; Duncan v. State, 49 Texas Crim. Rep., 150, 91 S. W., 572; Bailey v. State, 50 Texas Crim. Rep., 398, 97 S. W., 694, and other cases collated in Vernon’s Tex. C. C. P., 1925, vol. 1, p. 279. See, also, Palmer v. State, 92 Texas Crim. Rep., 640, 245 S. W., 238; Reasoner v. State, 117 Texas Crim. Rep., 85, 36 S. W. (2d) 163.
The motion for rehearing is overruled.

Overruled.